


Exhibit 10.11

 

[Date]

 

[Name]

[Address]

 

RE:                           Letter Agreement dated [Date]; Restricted Stock
Unit Award [Number];

Grant of Restricted Stock Units (the “Agreement” or the “Letter Agreement”)

 

Dear [Name]:

 

On behalf of First Midwest Bancorp, Inc. (the “Company”), I am pleased to advise
you that on [Date] (the “Date of Grant”), and pursuant to the First Midwest
Bancorp, Inc. Omnibus Stock and Incentive Plan, as amended (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company approved a grant to you of an award of restricted stock units (the
“Award”).  The Award provides you with the opportunity to earn [Number] shares
of the Company’s common stock, $0.01 par value per share (“Common Stock”).

 

The Award is subject to the terms and conditions of the Plan, including any
amendments thereto, which are incorporated herein by reference, and to the
following provisions:

 

(1)                                 Award

 

The Company hereby grants to you an Award of [Number] Restricted Stock Units,
subject to the vesting provisions of paragraph 2 and the other provisions of
this Agreement and the Plan.  Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the vesting date (less any shares withheld
in satisfaction of tax withholding obligations under paragraph 8, if any).  Such
Restricted Stock Units are referred to in this Letter Agreement as the
“Restricted Units.”  Restricted Units may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated.  Within a reasonable time after
the date of this Award, the Company shall establish an internal book entry
account representing the Restricted Units effective as of the Date of Grant,
provided that the Company shall retain control of such account until the
Restricted Units have become vested in accordance with the Award.

 

(2)                                 Restrictions; Vesting

 

Except as otherwise provided in paragraphs (3) and (4) below, the Restricted
Units shall vest and become payable in shares of Common Stock in accordance with
paragraph (7) only if you continue in the employment of the Company or any of
its subsidiaries up to the applicable vesting dates.  The Restricted Units will
vest and become payable in shares of Common Stock as follows: (a) 50% will vest
on [Date]; and (b) the remaining 50% of the Award will vest on [Date].

 

(3)                                 Termination of Employment

 

If your employment with the Company or any of its subsidiaries terminates prior
to the full vesting of the Restricted Units due to your death, a Disability or
your Retirement at or after your Normal Retirement Date, the Period of
Restriction will automatically terminate, all restrictions on any unvested
Restricted Units will lapse, such Restricted Units will become immediately
vested and payable in full in shares of Common Stock in accordance with
paragraph (7), subject to

 

This Letter Agreement constitutes part of a prospectus covering securities that
have been

registered under the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

withholding under paragraph 8, and the dividends credited to you pursuant to
paragraph 7 will become payable.  If your employment with the Company or any of
its subsidiaries terminates for any other reason prior to the full vesting of
the Restricted Units, all unvested Restricted Units and all dividends credited
to you pursuant to paragraph 7 shall be immediately forfeited, and all of your
rights hereunder shall terminate.  The determination of whether a termination of
employment was for a “Disability” shall be determined in accordance with the
Plan, unless you are a party to an employment agreement, in which case such
determination under your employment agreement will control.

 

(4)                                 Merger, Consolidation or Change in Control

 

In the event and concurrently with the effectiveness of a Change in Control, the
Period of Restriction will automatically terminate, all restrictions on any
unvested Restricted Units will lapse and such Restricted Units shall become
immediately vested and payable in full in shares of Common Stock in accordance
with paragraph (7), subject to withholding under paragraph 8, and all cash
dividends and cash distributions credited to you pursuant to paragraph 7 will
become payable.

 

(5)                                 Non-Transferability

 

Subject to the terms of this Agreement, this Award is personal to you and, until
vested and transferable hereunder, may not be sold, transferred, pledged,
assigned or otherwise alienated, other than by will or by the laws of descent
and distribution.

 

(6)                                 Securities Law Restrictions

 

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.

 

Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company’s Corporate Secretary
prior to selling any such shares.

 

Additional information regarding these rules can be found in the Plan’s “Summary
Description” and the document entitled “General Information Regarding Restricted
Share Grants”.

 

(7)                                 Stockholder Rights; Payment of Common Stock

 

Because this is an Award of Restricted Units and not actual shares of Common
Stock, you will not have any rights of a stockholder with respect to the
Restricted Units.  Upon the vesting of the Restricted Units in accordance with
paragraph (2), (3) or (4), as applicable, the Restricted Units will be paid to
you in shares of Common Stock.  Within a reasonable amount of time after the
date that the Restricted Units shall vest under this Letter Agreement, the
Company shall instruct its stock transfer agent to establish a book entry
account for your benefit representing the shares of Common Stock issuable upon
vesting of the Restricted Units.  Such shares of vested Common Stock shall be
immediately freely transferable by you.

 

All cash dividends and cash distributions paid or made available with respect to
the Common Stock during the period that the Restricted Units were unvested will
also be paid or made available as if each Restricted Unit was a share of Common
Stock, but such dividends and distributions shall be held by the Company and
paid to you on the applicable vesting date for the Restricted Units.  The
Restricted Units are not subject to or eligible for inclusion in the First

 

2

--------------------------------------------------------------------------------


 

Midwest Bancorp, Inc. Dividend Reinvestment and Stock Purchase Plan.  Any change
in the Common Stock during the Period of Restriction shall result in an
adjustment to the Award in accordance with Section 5.4 of the Plan to prevent
dilution or enlargement of rights under the Award.

 

(8)                                 Withholding

 

You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Units, which is
generally when payment of shares of Common Stock and accumulated cash dividends
is made upon the vesting of the Restricted Units.  Payment of taxes shall be
made by withholding from any payment of Common Stock shares having a value, and
by withholding the necessary amount from any cash payment, equal to such minimum
statutory withholding amount.  Shares withheld as payment of any required
withholding shall be valued at Fair Market Value on the date such withholding
obligation arises.

 

(9)                                 Tax Consequences

 

Information regarding federal tax consequences of the Award can be found in the
Plan’s “Summary Description”.  You are strongly encouraged to contact your tax
advisor regarding such tax consequences as they relate to you.

 

(10)                          Employment; Successors

 

Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time, subject to the terms of any employment
agreement to which the Company and you may be parties.  Nothing herein shall
create any right for you to receive, or any obligation on the part of the
Company to grant to you, any future Awards under the Plan.  This Agreement shall
be binding upon, and inure to the benefit of, any successor or successors of the
Company.

 

(11)                          Conformity with Plan

 

(a)          The Award is intended to conform in all respects with the Plan. 
Except as expressly set forth in this Letter Agreement, inconsistencies between
this Agreement and the Plan shall be resolved in accordance with the terms of
the Plan.  By executing and returning the enclosed Confirmation of Acceptance of
this Letter Agreement, you agree to be bound by all the terms hereof and of the
Plan.  All capitalized terms used but not otherwise defined in this Letter
Agreement shall have the same definitions stated in the Plan.

 

(b)          Any action taken or decision made by the Committee arising out of
or in connection with the construction, administration, interpretation or effect
of this Agreement or the Plan, shall lie within the Committee’s sole and
absolute discretion, and shall be final, conclusive and binding on you and all
persons claiming under or through you.  This Agreement shall be binding upon
your heirs, executors, administrators and successors.

 

(c)           This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware.

 

(12)                          Confidentiality and Restrictive Covenants.  You
acknowledge and agree that this Award has been conditioned upon, and no
Restricted Units shall become vested or transferable by you hereunder,

 

3

--------------------------------------------------------------------------------


 

unless you have executed a Confidentiality and Restrictive Covenants Agreement
(the “CRCA”) and comply with its terms.

 

(13)                          Regulatory Requirements.  You also acknowledge and
agree anything in this Award to the contrary notwithstanding, it is intended
that, to the extent required, this Award and your receipt of Restricted Units,
any Common Stock or any other amounts hereunder comply with the requirements of
any legislative or regulatory limitations or requirements which are or may
become applicable to the Company and this Award or payments made hereunder,
including the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations issued thereunder
(collectively, the “Regulatory Requirements”), which limitations or requirements
may include, but not be limited to, provisions limiting, delaying or deferring
the issuance of the Restricted Units or payments of Common Stock hereunder,
requiring that the Company may recover (claw-back) incentive compensation in
certain circumstances, and precluding incentive arrangements such as this Award
that encourage unnecessary or excessive risks that threaten the value of the
Company, in each case within the meaning of the Regulatory Requirements, and
only to the extent applicable to the Company and this Award.  The application of
this paragraph is intended to, and shall be interpreted, administered and
construed to, cause this Award to comply with the Regulatory Requirements and,
to the maximum extent consistent with this paragraph and the Regulatory
Requirements, to permit the operation of this Award in accordance with the terms
and conditions hereof before giving effect to the provisions of this paragraph
or the Regulatory Requirements.

 

To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents:  (a) the “Beneficiary Designation Form” and
(b) the Confirmation of Acceptance endorsement of this Letter Agreement.  The
original copy of this Letter Agreement should be retained for your permanent
records.

 

If you have any questions, please do not hesitate to contact the Equity
Compensation Administrator of First Midwest Bancorp, Inc. at (630) 875-7542.

 

Very truly yours,

 

 

By:

Its:

First Midwest Bancorp, Inc.

 

4

--------------------------------------------------------------------------------
